Citation Nr: 0737869	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1977 until 
September 1978. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that the veteran originally disagreed with 
the July 2004 rating decision which denied him a compensable 
rating for his service-connected umbilica hernia.  The RO 
issued a statement of the case on the issue in March 2005, 
wherein the RO granted the veteran the following: a rating 
increase to 20 percent, effective March 31, 2004; a temporary 
(one-month) evaluation of 100 percent effective October 25, 
2004; and a return to the noncompensable rating, effective 
December 1, 2004.  In the cover letter sent with the 
statement of the case, the veteran was informed of the 
requirement that he submit a timely substantive appeal to 
perfect his appeal on this issue. The issue was not 
thereafter addressed in any correspondence from the veteran. 
Therefore, the Board has concluded that he is not currently 
seeking appellate review with respect to this issue.

The veteran elected in his March 2005 substantive appeal to 
have a Travel Board hearing, and one was scheduled.  The 
veteran was informed of the hearing date in a February 2006 
letter, and failed to appear at the scheduled hearing in 
April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Following a review of the claims file, 
the Board finds that further development is required under 
the VCAA regarding the veteran's claim.  

In a February 2007 Statement in Support of Claim, the veteran 
requests to be evaluated for an increase in his service 
connected hemorrhoids as he "feels that [his] condition has 
gotten worse."  The record reflects that the veteran's last 
examination was performed in June 2004.  While the claims 
file contains paperwork from the VA Medical Center in 
Cleveland, Ohio indicating that the veteran failed to appear 
at a June 2005 examination, there is no evidence of record 
that the veteran received proper notice of the scheduled 
examination.  VA's General Counsel has held that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate. See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995).  
While a lay person is generally not competent to offer 
medical opinions, they may convey facts and circumstances 
that can be observed.  Here, the veteran is competent to 
provide testimony that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the 
Board finds that an additional VA examination should be 
accomplished prior to further appellate review.  38 U.S.C.A. 
§ 5103A (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his service-connected 
hemorrhoids.
The examination should include a clear-cut 
description of the veteran's current 
symptoms, flares, clinical findings or 
manifestations, and diagnoses referable to 
hemorrhoids. The examiner should 
specifically indicate whether the 
hemorrhoids are large or thrombotic, 
irreducible with excessive redundant 
tissue, or evidence frequent recurrences.  
The clinician should also indicate whether 
persistent bleeding occurs, and whether 
there are fissures associated with the 
veteran's hemorrhoids.  

2.  The RO must inform the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

